Appeal by plaintiff from stated portions of an order of the Supreme Court, Rockland County, entered February 6, 1980, dismissed as academic, without costs or disbursements. Those portions of the order were superseded by a subsequent order of the same court, entered March 28, 1980, which, upon granting plaintiff’s motion for “renewal and/or reargument”, adhered to the original determination. On the cross appeal by defendant, order entered February 6, 1980 affirmed insofar as appealed from, without costs or disbursements. No opinion. Order entered March 28, 1980 affirmed insofar as appealed from, without costs or disbursements. No opinion. Mangano, J. P., Gibbons, Gulotta and Weinstein, JJ., concur.